Citation Nr: 1619252	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial increased disability evaluation to 50 percent for posttraumatic stress disorder (PTSD), prior to November 26, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD at an initial rating of 30 percent, effective January 16, 2009.  The Veteran expressed his disagreement with the initial disability evaluation, and in a December 2013 rating action, the RO increased the evaluation to 50 percent effective from November 26, 2013.  Thereafter, the Veteran expressed his satisfaction with the 50 percent rating, but maintains it should have been his initial evaluation.  

The matter was the subject of a Board remand in October 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 (Appeal to Board of Veterans' Appeals) received in November 2014, the Veteran requested a hearing before a member of the Board.  In December 2014, he clarified he wished to have a hearing by means of a video conference.  He has not yet been scheduled for this hearing.  That should be accomplished.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference Board Hearing at the local RO in Buffalo, New York, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



